DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 10, 14, and 18 are confusing in that it is unclear what is meant by the “type” of forces that operate under “different principles.  In other words, are these different types of vacuum forces or different types of pickup forces that are not even shown in the drawings?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3; 4; 6-9; 11 and 12; and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 2; 4-7; 8; and 12, respectively, of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3; 4; 6-9; 11 and 12; and 15 are generic to all that is recited in claims 1; 2; 4-7; 8; and 12, respectively, of US Pat. 10,532,468.  In other words, claims 1; 2; 4-7; 8; and 12 of the (‘468) patent fully encompass the subject matter of claims 1-3; 4; 6-9; 11 and 12; and 15 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 7, and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baan et al. (5,971,454).
 	The patent to Baan et al. shows a pickup tool comprising a vacuum force generator (not shown but connected through nipple 26 – see col. 2, lines 23-27 of specification) and a plate assembly made up of independently removable portions (24).  As best shown in Figure 4, the bottom contacting surfaces of the collective portions (24) are coplanar.

Claim(s) 1, 2, 5-7, and 9-15, as understood, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davies et al. (5,671,910).
 	The Davies patent shows a vacuum tool comprising a force generator (through port 412) and a plate (310) made up of a plurality of plate portions (320,330,340,350,360,370,380) independently 
 	Regarding claims 2 and 12, distribution grooves (413) can be selectively opened or closed through sealing bolts (423).
	In regard to claim 9, a fastening mechanism (450,451) is shown in Figure 3.
	Regarding claims 10 and 14, a different “type” of vacuum force is created through the large discs (341) which have sealing ribs (346) as compared to the smaller discs (349) which do not have sealing ribs.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 8, and 16-20, as understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davies et al. (5,671,910) in view of Clark et al. (7,296,834).
 	The Davies et al. tool, as presented above in section 8, does not show individual vacuum generators for each of its plate portions.
	The patent to Clark et al. shows a vacuum pickup tool mounted on a robot arm (18) for transferring objects from one location to another location.  A plurality of electrically-powered vacuum generators (82) are associated with different portions of the gripper plate.
	It would have been obvious to one of ordinary skill in the art to provide a separate electrically-powered generator for each of the Davies et al. plate portions, as taught by Clark et al., in order to more .

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited references shows a vacuum plate assembly having multiple portions that are independently removable from the assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/17/2021